Citation Nr: 0030328	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 23, 1998 
for an award of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, WI. 


FINDINGS OF FACT

1.  The December 1998 rating decision currently on appeal 
which granted service connection for post-traumatic stress 
disorder arose from a claim received on April 23, 1998.  

2.  Service connection for post-traumatic stress disorder was 
denied in a rating decision dated in January 1982; the 
veteran initially appealed that decision, but in testimony at 
a personal hearing in October 1982 at the RO the issue was 
withdrawn.  

3.  Evidence before the RO at the time of its January 1982 
decision is not such that it was contrary to the evidence or 
the law.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 
1998 for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.105(a), 3.400(a), (b)(2), 20.204 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1982, the RO denied service connection for 
personality disorder and for schizophrenia, paranoid type, 
claimed as post-traumatic stress neurosis.  Evidence before 
the RO included service medical records.  Those records 
documented a diagnosis of schizoid personality, based upon 
which separation was recommended in August 1974.  Evidence 
before the RO also included a September 1981 discharge report 
that documented a diagnosis of schizophrenia, paranoid type, 
and a report of an October 1981 VA examination that resulted 
in a diagnosis of psychosis, schizophrenic reaction, paranoid 
type.  

In denying service connection for personality disorder noted 
in the service medical records, the RO observed that a 
personality disorder is a disability entity which is 
developmental in nature and not a disability for which 
service connection is authorized under applicable 
legislation.  38 C. F. R. 3.303 (2000).  In denying service 
connection for schizophrenia the RO observed that 
schizophrenia was not diagnosed in service or within a year 
of the veteran's discharge from service.  In denying service 
connection for post-traumatic stress neurosis, the RO noted 
the disorder was not substantiated by evidence of record.  

The RO notified the veteran of the adverse decision, and the 
veteran submitted a notice of disagreement in response to 
which, in July 1982, the RO provided the veteran with a 
statement of the case addressing service connection for a 
nervous condition.  In September 1982, the veteran submitted 
a personally signed VA Form 9.  Then, during a hearing in 
October 1982, the veteran's representative, in the veteran's 
presence, indicated that the veteran wished to withdraw the 
issue of entitlement to "post-traumatic stress."  The 
veteran in disown testimony advanced the argument that 
schizophrenia was present in service, but was misdiagnosed as 
a schizoid personality disorder.  Through his representative, 
however, the veteran indicated that he did not wish to pursue 
the issue of entitlement to service connection for 
schizophrenia in the event that a claim for pension benefits 
were granted.  

In October 1982, the RO granted service connection for non-
service connected pension benefits.  The RO treated the 
veteran's claim for service connection for a nervous 
condition as withdrawn.  

On April 23, 1998, the veteran, who received the Combat 
Action Ribbon, submitted an informal claim for post-traumatic 
stress disorder in a report of contact.  

On July 9, 1998, the veteran filed a formal claim for post-
traumatic stress disorder stress disorder, including with 
that claim a stressor statement.  

Evidence associated with the claims file includes various 
entries diagnosing psychiatric disorders, including more 
recent entries reflecting a diagnosis of post-traumatic 
stress disorder.  A VA examination in October 1983 resulted 
in a diagnosis of paranoid schizophrenia, in partial 
remission.  However, a June 1998 entry reflects instructions 
to rule out post-traumatic stress disorder.  An August 1998 
report reflects a diagnosis of post-traumatic stress disorder 
and reflects the therapist's opinion that (1) the veteran did 
not nor did he ever have a personality disorder, (2) the 
veteran was assigned an incorrect diagnosis in the service by 
a mental health professional who was not familiar with post-
traumatic stress disorder.  

An October 1998 psychological report reflects a diagnosis of 
post-traumatic stress disorder, combat, chronic, severe.  A 
comment in that report indicates that "some clinicians might 
have mistakenly seen [the veteran] as schizoid or 
schizophrenic."  

A November 1998 VA post-traumatic stress disorder examination 
resulted in a diagnosis of post-traumatic stress disorder, as 
did a contemporaneous VA psychological evaluation.  The 
psychologist who performed the evaluation observed that 
schizophrenia was diagnosed in 1981 by a VA examiner.  The 
psychologist added, however, that the veteran was not thought 
at the time to have a thought or affective disorder, that the 
diagnosis was based upon an elevated MMPI, and that those 
results were not unlike those found in Vietnam veterans with 
post-traumatic stress disorder.  

In December 1998, the RO reopened the veteran's claim for 
service connection for post-traumatic stress disorder, based 
upon new and material evidence submitted since January 1982, 
and granted service connection for that disorder.  The RO 
made the effective date of the grant of benefits April 23, 
1998, the date of the informal claim for benefits submitted 
in this case.  

The veteran seeks an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  He 
argues, based upon recent medical opinions, suggesting that 
his diagnoses of personality disorder and schizophrenia in 
the past may have been erroneous.  He states that he actually 
suffered from post-traumatic stress disorder in service and 
that the grant of benefits should be made effective from the 
undersigned notes the date of an award based upon an original 
claim or a claim to reopen a final adjudication can be no 
earlier than the date or receipt of the application for the 
award in question.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(a), (b)(2).  Although an exception allowing the 
effective date to extend back to the date of the veteran's 
separation from service exists in cases where the application 
for benefits is received within a year of the veteran's 
separation from service, 38 U.S.C.A. § 5110(b)(1), that 
exception is inapplicable in this case.

Because the veteran withdrew his appeal of the January 1982 
rating decision which denied service connection for post-
traumatic stress disorder, that decision is final.  See 
38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. § 20.1103; see Godfrey 
v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. 
App. 211, 213 (1993).  The claim which gave rise to that 
denial is no longer pending and may not serve as a basis for 
establishing an effective date for the benefits at issue.  

The veteran does not contend that he filed a claim after the 
January 1982 decision, but prior to April 23, 1998, and the 
claims file does not reflect the presence of anything that 
may be so construed as a claim for service connection for 
post-traumatic stress disorder.  What he does argue is that 
the January 1982 rating decision contained clear and 
unmistakable error and is, therefore, void.  See 38 C.F.R. 
§ 3.105(a).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the January 1982 rating decision in question, 
the medical evidence before the RO did not reflect the 
presence of post-traumatic stress disorder and, instead, 
reflected that the veteran had a schizoid personality in 
service and suffered from schizophrenia in September 1991 and 
October 1991.  Although the medical evidence currently before 
the Board raises some question as the accuracy of those 
diagnoses, the Board may not rely upon evidence subsequently 
obtained in determining whether there was error in the 
decision under consideration, particularly where, as here, 
the medical evidence was generated only after the date of the 
decision under review.  The RO was entitled to rely upon the 
medical determinations before it in concluding that the 
veteran did not suffer from post-traumatic stress disorder.  
That later medical professionals have offered opinions that 
may be construed as potentially inconsistent with those 
before the RO in January 1982 does not alter the result.  It 
is only the evidence of record at the time of the 1982 
decision that may be considered.

Considering the evidence before the RO in January 1982, it is 
not the case that reasonable minds could only have concluded 
that post-traumatic stress disorder was present.  In fact, it 
would have been quite difficult, based upon that evidence 
available at the time, to have done so.  There was no 
indication that the veteran was suffering from symptoms 
associated with post-traumatic stress disorder.  No examiner 
referred to post-traumatic stress in the evidence of record 
at that time.  Evidence before the RO at the time of the 
January 1982 decision is therefore not such that it required 
a different result and, therefore, the January 1982 decision 
did not contain clear and unmistakable error.  

The veteran also appears to argue, through his 
representative, that the withdrawal of his appeal for service 
connection for post-traumatic stress disorder at his hearing 
in October 1982 was ineffective.  He relies upon a provision 
in effect at that time that required the veteran to withdraw 
his appeal in writing and precluded the veteran's 
representative from withdrawing an appeal on behalf of the 
veteran in cases where the veteran filed the substantive 
appeal personally.  See 38 C.F.R. § 19.121(b)(3) (1982).  VA 
regulations currently contain similar provisions.  See 
38 C.F.R. § 20.204 (2000). 

The veteran's withdrawal occurred at a hearing at which the 
veteran offered sworn testimony.  The transcription of that 
hearing has inherent indicia of reliability, and the veteran 
does not now contend that the testimony therein offered was 
inaccurately transcribed.  Although the veteran did not 
personally make the statement withdrawing the issue of 
service connection for post-traumatic stress disorder, the 
withdrawal by the representative was made in the veteran's 
presence, and the veteran did not indicate any objection 
during an exchange to which he was a party.  The veteran, who 
had just been placed under oath, had to have been aware of 
the significance of statements made during that hearing.  The 
Board observes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that oral statements made at a 
hearing expressing disagreement with an adjudicative 
determination, if otherwise timely, and if reduced to writing 
in a transcript, constitute "a written communication from a 
claimant or his or her representative" for purposes of 
establishing a valid Notice of Disagreement under 38 C. F. R. 
20.201.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The 
Board finds the Court's holding in Tomlin to be readily 
analogous to the facts in this case.  Here, the express 
withdrawal of the claim for service connection by the 
representative was reduced to writing in a transcript that 
has been made a part of the appellate record.  The Board, 
therefore, finds that the hearing transcript withdrawing the 
issue of service connection for post-traumatic stress was in 
writing in accord with 38 C. F. R. 20.204.  

The veteran's representative also argues that although the 
veteran may have withdrawn his appeal for service connection 
for post-traumatic stress disorder, he did not withdraw his 
appeal for service connection for other psychiatric 
disorders.  However, it is clear from the transcript that the 
remainder of the veteran's claim for service connection for a 
psychiatric disorder was a claim for schizophrenia.  It is 
also clear that the veteran consented to withdrawal of that 
issue, conditioned upon a grant of pension benefits by the 
RO.  The pension benefits in question were granted, and the 
veteran's appeal was treated as having been withdrawn in its 
entirety.  Because there is no pending claim for service 
connection for post-traumatic stress disorder earlier than 
April 23, 1998, an earlier effective date for service 
connection for post-traumatic stress disorder is denied.  


ORDER

The appeal is denied.  


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


